OPINION
By ROSS, PJ.
Appeal on questions of law from the Common Pleas Court of Hamilton County, Ohio.
The proceeding appealed from was a special proceeding authorized by the statutes of Ohio to revive a dormant judgment, by virtue of §§11645, 11403, and 11404, GC.
The Common Pleas Court refused to grant the revivor because the proceeding was instituted in the name of a defunct corporation.
Cases referring to the rights of a corporation which has suffered a lapse of its franchise have no application.
The proceeding to revive is not a new action, to which such authorities would apply. Misner v Misner, 41 Oh St 678. At page 678 of the opinion, the court say:
“The petition and summons did not make a new action; they were additional proceedings in the original action.”
See also: Bartol v Eckert, 50 Oh St 31, 45.
It is immaterial as far as such proceeding is concerned what assignments or liens may be in effect upon the judgment. Such matters may be adjusted properly in further proceedings upon the judgment.
There can be no prejudice to the judgment debtor in reviving the judgment in the name of the original plaintiff.
If the judgment has been assigned or there are liens thereon, the interests of the judgment debtor will be fully protected by proper supplemental proceedings, affecting the satisfaction of such judgment.
The judgment of the Common Pleas Court is reversed and the cause remanded for further proceedings in accordance with law.
HAMILTON and MATTHEWS, JJ, concur.